                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 96-cr-00146-MMC-1
                                                      Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  8
                                                                                       FIFTH MOTION FOR
                                                 v.                                    RECONSIDERATON OF DENIAL OF
                                  9
                                                                                       PETITION FOR WRIT OF CORAM
                                  10     JON ZAVALIDROGA,                              NOBIS; DENYING ISSUANCE OF
                                                                                       CERTIFICATE OF APPEALABILITY
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         By order filed September 22, 2017, the Court denied defendant Jon Zavalidroga's

                                  14   petition for a writ of coram nobis. Thereafter, defendant, on four occasions, moved for

                                  15   reconsideration of the denial of said petition.1 The Court denied each of the four motions

                                  16   for reconsideration, defendant having failed to set forth any cognizable basis for

                                  17   reconsideration, and, additionally, denied the second, third and fourth, defendant having

                                  18   done no more than repeat arguments he had previously made.

                                  19         Defendant appealed the order denying his petition for a writ of coram nobis, as

                                  20   well as the orders denying his first, second, and fourth motions for reconsideration of said

                                  21   denial. In each instance, the Ninth Circuit Court of Appeals denied issuance of a

                                  22   certificate of appealability, dismissed the appeal, and subsequently denied a motion for

                                  23   reconsideration of the dismissal.

                                  24         The Court is now in receipt of defendant's fifth motion for reconsideration of the

                                  25   order denying his petition for a writ of coram nobis. The instant motion, filed February 22,

                                  26
                                  27         1
                                              The motions for reconsideration were filed, respectively, on October 16, 2017,
                                  28   June 15, 2018, October 9, 2018, and November 8, 2018.
                                  1    2019, once again fails to identify any cognizable basis for reconsideration and, again,

                                  2    does no more than repeat arguments defendant has previously made in his petition

                                  3    and/or in his prior motions for reconsideration.

                                  4           Accordingly, defendant's fifth motion for reconsideration is hereby DENIED.

                                  5           Lastly, if defendant elects to appeal the instant order, the Court, to the extent a

                                  6    certificate of appealability may be required, hereby DENIES such certificate, as

                                  7    defendant has not made any showing, let alone a "substantial showing," that he has been

                                  8    denied a "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: March 1, 2019
                                                                                                MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                                United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
